—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19,1996, which, *940upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After nine years of employment as a steno-secretary, claimant resigned due to stress caused by the nonchallenging nature of her job duties and the fact that her skills were not being utilized. We conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment under disqualifying conditions. It is well settled that dissatisfaction with one’s employment, including assertions of being overqualified, does not constitute good cause for leaving one’s employment (see, Matter of Melito [KZ Personnel—Sweeney], 236 AD2d 773; Matter of Macaluso [Hudacs], 193 AD2d 1031). Furthermore, although claimant was experiencing headaches and high blood pressure, which she attributed to her job situation, claimant admitted that she was not medically advised to leave her job (see, Matter of Krinsky [Sweeney], 238 AD2d 659; Matter of Bishop [Hudacs], 193 AD2d 1040, 1041).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.